DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 19 - 35 have been considered but are moot in view of the new ground of rejection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the claim limitation of Claim 19 Line 8 – 9 “drive unit being in contact with one of said rotational sealing member and said stationary sealing member “ must be shown or the feature(s) canceled from the claim(s).  The drawings do not show the drive unit being in contact with the stationary sealing member. Examiner suggests to amend the claim limitation for Claim 19 to overcome the drawing objection as follows: “said drive unit being in contact with said rotational sealing member”. No new matter should be entered.
Therefore, the claim limitation of Claim 19 Line 14 – 16 “a retainer located on the drive unit and the one of the rotational sealing member and the stationary sealing member for axially and radially retaining one of the rotational 
Therefore, the claim limitation of Claim 19 Line 17 – 18 “ an inner diameter of said retainer is radially offset from an outer diameter of one of said rotational sealing member and said stationary sealing member “ must be shown or the feature(s) canceled from the claim(s).  The drawings do not show that the inner diameter of said retainer is radially offset from an outer diameter of the stationary sealing member. Examiner suggests to amend the claim limitation for Claim 19 to overcome the drawing objection as follows: “an inner diameter of said retainer is radially offset from an outer diameter of said rotational sealing member”. No new matter should be entered.
Therefore, the claim limitation of Claim 19 Line 22 – 23 “secondary seal being movable when the thermal expansion occurs for inhibiting distortion of one of said rotational sealing members and said stationary sealing member” must be shown or the feature(s) canceled from the claim(s).  The drawings do not show secondary seal being movable when the thermal expansion occurs for inhibiting distortion of said stationary sealing member. Examiner suggests to amend the claim limitation for Claim 19 to overcome the drawing objection as follow: 
Therefore, the claim limitation of Claim 28 “wherein said retainer is connected to said drive unit via a thread” must be shown or the feature(s) canceled from the claim(s).  The drawings do not show a threaded connection. Examiner suggests to cancel this claim as it does not appear such can be added to the Figures without introducing new matter (e.g. whether a surface of the retainer or drive unit is threaded, whether there is a threaded pin/bolt/screw, etc.). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 – 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19 Line 6 and lines 19-20, how does the primary seal have a front surface and a rear surface? The rotational sealing member and the stationary sealing member contact each other at sealing interface which effects a seal, but which does not have front and rear surfaces (e.g. as opposed to the primary seal comprising the first contacting surfaces).
Examiner considers the primary seal to be comprised of the first contacting surfaces. Examiner suggests to delete the amended limitation in line 6 and lines 19-20 (e.g. such that lines 19-21 would read “, with said radial offset allowing for thermal expansion of said sealing members, and…”).
Claim 19 Lines 14 – 16 recites the limitation "the rotational sealing member and the stationary sealing member ".  There is insufficient antecedent basis for this 
Regarding Claim 19 Line 20, it is unclear if the applicant is claiming a surface has been lapped or if it is being used as a verb. Examiner considers the surfaces has been lapped. Examiner suggests to claim the following to overcome the rejection : ”, with at least one of said second contacting surfaces being lapped, and with…”. Appropriate correction is required.
Regarding Claim 19 Line 21, how does the primary seal have thermal expansion? The rotational sealing member and the stationary sealing member contact each other at the first sealing surfaces, such that the primary seal is not considered to be a standalone structure but an interface between these parts.
Examiner considers the primary seal to comprise a substantially linear interface. Examiner suggests to amend the limitation as follows: “with said radial offset allowing for thermal expansion of said sealing members”.
Claim 31 recites the limitation "wherein said second contacting surfaces through both primary and secondary seal faces are lapped ".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests to claim the following to overcome the rejection: “wherein both of said second contacting surfaces are lapped”. Appropriate correction is required.
Claim 34
Claims 20-30, 32, 33, and 35 are rejected as indefinite as they at least depend on indefinite Claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 – 25, 29, 30, 31, 33, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz et al. (U.S. Patent # 3250539) in view of Pieckii et al. (U.S. Patent # 3108370).
Regarding claim 19, Kurz discloses a mechanical seal assembly (fig 2) for sealing a rotatable shaft (20, fig 2) to a fixed housing (33, fig 2), comprising:
  a rotary component comprising a rotational sealing member (13, fig 2);
a stationary component comprising a stationary sealing member (32, fig 3 same as fig 2), said rotational sealing member and said stationary sealing member having first having a front surface and a rear surface (primary surface provided by the contacting surface between 13 and 32, fig 2); 
a drive unit (24, 18, fig 2) axially adjacent one of the rotational sealing member and the stationary sealing member (rotational sealing member 13, fig 2), said drive unit being in contact with one of said rotational sealing member and said stationary sealing member via second contacting surfaces for providing a secondary seal (24, 18 contacting 13 via second contacting surfaces 19, 15, fig 2);
an energizing member (21, fig 3 same as fig 2) in contact with, and urging, the drive unit (24, 18, fig 2) toward the rotational sealing member and the stationary sealing member (13, 32, fig 2); and,
a retainer located on the drive unit (29 on 24, 18, fig 3 same as fig 2) and the one of the rotational sealing member and the stationary sealing member (29 on 13, fig 2) for axially and radially retaining one of the rotational sealing member and the stationary sealing member (29 retains 13 axially and radially, fig 2),
wherein an inner diameter of said retainer is radially offset from an outer diameter of one of said rotational sealing member and said stationary sealing member (inner diameter of 29 is radially offset from the outer diameter of 13, fig 2) with lapping between said second contacting surfaces of said drive unit and a rear surface of said primary seal (29 laps between 19 and surface of 13 via elastomer seal 16, fig 2) and with said retainer being radially offset for allowing for thermal expansion of said primary seal (29  is radially offset for thermal expansion of the seal between 13 and 32, fig 2), said secondary seal being movable when the thermal expansion occurs for inhibiting 
wherein the drive unit is in contact with the one of the rotational sealing member and the stationary sealing member via contacting surfaces (29 contacting 13 via 19, fig 2).
Kurz does not explicitly disclose said second contacting surfaces being in a range of 1 and 20 light bands of flatness, inclusive. 
However, Pieckii teaches a similar mechanical seal assembly comprising a stationary sealing element (21, fig 2), a rotational sealing member (22, fig 2), a drive unit (41, fig 2), an energizing member (36, fig 2), a retainer (52, fig 2) and the contacting surfaces in a range of 1 and 20 light bands of flatness, inclusive (contacting surfaces within (i.e. less than 3.5 light bands of flatness, Col 9, Lines 38 – 41).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the flatness of the contacting surfaces of Pieckii on the contacting surfaces of Kurz, to provide stability of the sealing device with even pressure from the drive unit on the rotational sealing member, thereby reducing the possibility of leakage of fluid in the seal assembly.

  

    PNG
    media_image1.png
    536
    593
    media_image1.png
    Greyscale

Regarding claim 20, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein the second contacting surfaces have a concave shape, a convex shape or a concave/convex shape (contacting surfaces of 15 and 19, fig 2 of Kurz when viewed in axial direction are conical, thereby discloses the claimed convex or concave shape).
Kurz does not disclose the first contacting surfaces have a concave shape, a convex shape or a concave/convex shape.
However, Pieckii teaches the first contacting surfaces have a concave shape, a convex shape or a concave/convex shape (convex shape of end of stator seal 21 at 70 and convex shape of end of rotor seal 22 at 71 at the contacting surfaces, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the concave/convex shape of the contacting surfaces of Takahashi on the contacting surfaces of Kurz, to avoid sliding of the contacting surfaces, thereby reducing the possibility of leakage of fluid in the seal assembly.

Regarding claim 21, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein the retainer has an annular shape (Kurz - annular shape of 29, fig 2).

Regarding claim 22, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein the retainer is split into a plurality of sections (Kurz - radial and axial sections of 29, fig 8 same as fig 2).

Regarding claim 23, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein said retainer (Kurz - inner diameter of 29, fig 2) being radially offset allows for radial thermal expansion of said primary seal (Kurz – inner diameter of 29 radially offset from the outer diameter of 13, fig 2, which provides a gap between the two surfaces and allows for radial thermal expansion of the seal).

Regarding claim 24, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein said retainer being radially offset allows for axial thermal expansion of said primary seal (Kurz - axial expansion of seal between 13 and 32, fig 2, Kurz – inner diameter of 29 radially offset from the outer diameter of 13, fig 2, which provides a gap between the two surfaces and allows for thermal radial expansion of the seal which can also accommodate the axial expansion of the seal).

Regarding claim 25, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein said retainer is adjoined to said drive unit (Kurz – 29 adjoined to 24 and 19, fig 2).

Regarding claim 29, the combination of Kurz and Pieckii discloses the mechanical seal assembly.
The combination does not disclose wherein said retainer is connected to said drive unit via an adhesive.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have an adhesive between the retainer and the drive unit of Kurz as Examiner hereby takes official notice the art is replete with an adhesive or equivalent elements between a retainer and a drive unit, as such a modification would provide the expected benefit of providing a tight fit or retention of the drive unit within the retainer.

Regarding claim 30, the combination of Kurz and Pieckii discloses the mechanical seal assembly.
The combination does not disclose wherein said retainer is connected to said drive unit via a weld.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have a weld between the retainer and the drive unit of Kurz as Examiner hereby takes official notice the art is replete with a weld or equivalent elements between a retainer and a drive unit, as such a modification would provide the expected benefit of providing a tight fit or retention of the drive unit within the retainer.

Regarding claim 31, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein said second contacting surfaces through both primary and secondary seal faces are lapped (Kurz - lapped surfaces of 19, 15 and between 13 and 32, fig 2).

Regarding claim 33, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein the contacting surfaces allow for sliding movement there between at varying temperatures (Kurz - 29 and 24 are capable of sliding at varying temperatures as spring 21 expands/contracts, fig 2, 13 and 32 are capable of sliding as spring 21 expands/contracts, fig 3).

Regarding claim 34, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein said sliding movement allows for controlling seal face distortion (Kurz – sliding between 29 and 24 controls seal face distortion by providing space for the primary seal between 13 and 32 in case of thermal expansion).

Regarding claim 35, the combination of Kurz and Pieckii discloses the mechanical seal assembly, wherein said second contacting surfaces are lapped in a range of 1 - 2 light bands of flatness, inclusive (Pieckii - contacting surfaces lapped within 3.5 light bands of flatness which discloses the claimed range of 1-2 light bands of flatness, Col 9, Lines 38 – 41).

 
Claim 28 are rejected under 35 U.S.C. 103 as being patentable over Kurz in view of Pieckii, as applied to Claim 25, and in further view of Takahashi (U.S. PG Pub # 20140035233).
Regarding claim 28, the combination of Kurz and Pieckii discloses the mechanical seal assembly as applied to claim 25 above.
 The combination of Kurz and Pieckii does not disclose wherein said retainer is connected to said drive unit via a thread.
However, Takahashi teaches a mechanical seal assembly (fig 1) with a rotary component (110), a stationary component (210), a drive unit (150), a retainer (130), wherein said retainer is connected to said drive unit via a thread (130 connected to the metallic threads of 150, fig 1 same as fig 4 which also shows screw parts of bolts B1 are screwed within screw holes 132, Para 0045).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the drive unit of Kurz to have threads as in Takahashi, to provide tight but removable contact fitting between the retainer and the drive unit.

Claim 32 is rejected under 35 U.S.C. 103 as being patentable over Kurz in view of Pieckii et al., as applied to Claim 19 above, and in further view of Armgardt (DE 202006009762).
Regarding claim 32, the combination of Kurz and Pieckii discloses the mechanical seal assembly.
The combination of Kurz and Pieckii does not disclose wherein said first contacting surfaces and second contacting surfaces are harden-coated.
However, Armgardt teaches a similar mechanical seal assembly comprising a stationary sealing element (4, fig), a rotational sealing member (2, fig), a drive unit (bellows element, fig), an energizing member (5, fig), a retainer (retainer on the bellows element, fig) and wherein first and second contacting surfaces of hard rings can be hardened coated (first contacting surfaces between 1 and 2, and second contacting surfaces between 2 and the boot are diamond coated, fig).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to coat the contacting surfaces of Kurz with the diamond coating of Armgardt to provide hard layered coating so that it provides the benefit of protecting the sealing surfaces against wear and tear.


Claims 19, 21, 22, 23, 24, 25, 26, 27, 29, 30, 31, 33, 34 and 35 are rejected under 35 U.S.C. 103 as being patentable over Maruyama et al. (U.S. PG Pub # 20170234433) in view of Pieckii et al.
Regarding claim 19, Maruyama discloses a mechanical seal assembly (fig 1) for sealing a rotatable shaft (2, fig 1) to a fixed housing (1, fig 1), comprising:
  a rotary component comprising a rotational sealing member (5, fig 1);
a stationary component comprising a stationary sealing member (4, fig 1), said rotational sealing member and said stationary sealing member having first contacting surfaces for providing a primary seal having a front surface and a rear surface (primary surface provided by the contacting surface between 5 and 4, fig 1); 
a drive unit (10, fig 1) axially adjacent one of the rotational sealing member and the stationary sealing member (rotational sealing member 5, fig 1), said drive unit being in contact with one of said rotational sealing member and said stationary sealing member via second contacting surfaces for providing a secondary seal (10 contacting 5 via second contacting surface at 5b, fig 1);
an energizing member (9, fig 1) in contact with, and urging, the drive unit (10, fig 1) toward the rotational sealing member and the stationary sealing member (5, 4, fig 1); and,
a retainer located on the drive unit (11 on 10, fig 1) and the one of the rotational sealing member and the stationary sealing member (11 on 5, fig 1) for axially and radially retaining one of the rotational sealing member and the stationary sealing member (11 retains 5 axially and radially, fig 1),
wherein an inner diameter of said retainer is radially offset from an outer diameter of one of said rotational sealing member and said stationary sealing member (inner diameter of 11 is radially offset from the outer diameter of 5, fig 1) with lapping between said second contacting surfaces of said drive unit and a rear surface of said primary seal (11 laps between 10 and surface of 5, fig 1) and with said retainer being radially offset for allowing for thermal expansion of said primary seal (11 is radially offset for thermal expansion of the seal between 5 and 4, fig 1), said secondary seal being movable when the thermal expansion occurs for inhibiting distortion of one of said rotational sealing members and said stationary sealing member (seal between 10 and 5 is movable during thermal expansion, fig 1);
wherein the drive unit is in contact with the one of the rotational sealing member and the stationary sealing member via contacting surfaces (10 contacting 5, fig 1).
Maruyama does not explicitly disclose said second contacting surfaces being in a range of 1 and 20 light bands of flatness, inclusive. 
However, Pieckii teaches a similar mechanical seal assembly comprising a stationary sealing element (21, fig 2), a rotational sealing member (22, fig 2), a drive unit (41, fig 2), an energizing member (36, fig 2), a retainer (52, fig 2) and the contacting surfaces in a range of 1 and 20 light bands of flatness, inclusive (contacting surfaces at 3.5 light bands of flatness, Col 9, Lines 38 – 41).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the flatness of the contacting surfaces of Pieckii on the contacting surfaces of Maruyama, to provide stability of the sealing device with even pressure from the drive unit on the rotational sealing member, thereby reducing the possibility of leakage of fluid in the seal assembly.

Regarding claim 21, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein the retainer has an annular shape (Maruyama - annular shape of 11, fig 1).

Regarding claim 22, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein the retainer is split into a plurality of sections (Maruyama - radial and axial sections of 11, fig 2).

Regarding claim 23, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein said retainer (Maruyama - inner diameter of 11, fig 2) being radially offset allows for radial thermal expansion of said primary seal (Maruyama – inner diameter of 11 radially offset from the outer diameter of 5, fig 2, which provides a gap between the two surfaces and allows for radial thermal expansion of the seal).

Regarding claim 24, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein said retainer being radially offset allows for axial thermal expansion of said primary seal (Maruyama - axial expansion of seal between 4 and 5, fig 2, Maruyama – inner diameter of 11 radially offset from the outer diameter of 5, fig 2, which provides a gap between the two surfaces and allows for thermal radial expansion of the seal which can also accommodate the axial expansion of the seal).

Regarding claim 25, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein said retainer is adjoined to said drive unit (Maruyama – 10 adjoined to 11, fig 1).

Regarding claim 26, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein said retainer is an interference fit with said drive unit (Maruyama - 11 interference fit with 10 using 12, fig 1).

Regarding claim 27, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein said retainer is connected to said drive unit via a shrink fit (Maruyama  - 11 shrink fitted with 10 using 12, fig 1).

Regarding claim 29, the combination of Maruyama and Pieckii discloses the mechanical seal assembly.
The combination does not disclose wherein said retainer is connected to said drive unit via an adhesive.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have a weld between the retainer and the drive unit of Kurz as Examiner hereby takes official notice the art is replete with an adhesive between a retainer and a drive unit, as such a modification would provide the expected benefit of providing a tight fit or retention of the drive unit within the retainer.

Regarding claim 30, the combination of Maruyama and Pieckii discloses the mechanical seal assembly.
The combination does not disclose wherein said retainer is connected to said drive unit via a weld.

Regarding claim 31, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein said second contacting surfaces through both primary and secondary seal faces are lapped (Maruyama - lapped surfaces of 4, 5 and between 10 and 5, fig 2).

Regarding claim 33, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein the contacting surfaces allow for sliding movement there between at varying temperatures (Maruyama - 4 and 5 are capable of sliding at varying temperatures as spring 9 expands/contracts, fig 2, and 10 and 5 are capable of sliding as spring 21 expands/contracts, fig 2).

Regarding claim 34, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein said sliding movement allows for controlling seal face distortion (Maruyama – sliding between 10 and 5 controls seal face distortion by providing space for the primary seal between 4 and 5 in case of thermal expansion).

Regarding claim 35, the combination of Maruyama and Pieckii discloses the mechanical seal assembly, wherein said second contacting surfaces are lapped in a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                   

/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675